DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Acknowledgement is made of receipt of Information Disclosure Statement(s) (PTO-1449) filed 1/23/2020, 10/12/2020, and 10/29/2020.  An initialed copy is attached to this Office Action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toyoda et al., (JP2011221395A), of record, in further view of Lu et al., (US 2018/0284464 A1), of record.

With respect to Claim 1, Toyoda et al., teach a multifocal system for focusing an incoming light beam (see beam on far left entering 11, Figure 6) to form an outgoing light beam (see beam on far right exiting 20, Figure 6), the system comprising: a first polarization beam splitter (11, Figure 6) for splitting the incoming light beam into first (see beam entering 12, Figure 6) and second (see beam entering 16, Figure 6) linearly-polarized (LP) light beams mutually orthogonal to each other (see Figure 6) in polarization orientation; first (12, 13, 14, Figure 6) and second (17, 18, 19, Figure 6) variable-focusing modules for focusing the first and second LP light beams to generate third and fourth LP light beams (see Figure 6), respectively, wherein an individual variable-focusing module (12, 14, 17 and 19, Figure 6) for focusing an input LP light beam to form an output LP light beam (beam exiting 20, Figure 6) is electrically reconfigurable for supporting multifocal focusing; a second PBS (20, Figure 6) for combining the third and fourth LP light beams to generate the outgoing light beam.
Toyoda et al., fail to teach an electronic controller configured to provide a desired optical power in focusing the input LP light beam such that the first and second LP light beams are focused with the same desired optical power; and a second PBS for combining the third and fourth LP light beams to generate the outgoing light beam, whereby radiation power of the incoming light beam is fully utilized in creating the outgoing light beam while allowing the desired optical power in focusing the incoming light beam to be variable and selectable to support multifocal focusing.
Lu et al., teach an electronic controller (400, Figure 4A) configured to provide a desired optical power (liquid crystal lens can provide different optical power adjustments for light emitted from the electronic display 255, and partially reflective surfaces created a folded optics system that provides a polarization dependent path (e.g. direct or folded), ¶[0041]) in focusing the input LP light beam (402, 404, Figure 4A) such that the first and second LP light beams are focused with the same desired optical power; and a second PBS for combining the third and fourth LP light beams to generate the outgoing light beam, whereby radiation power of the incoming light beam is fully utilized in creating the outgoing light beam while allowing the desired optical power in focusing the incoming light beam to be variable and selectable to support multifocal focusing.
Therefore it would have been obvious to one skilled in the art at the effective date of the invention to combine the teachings of Toyoda et al., having the system with the teachings of Lu et al., having the electronic controller configured to provide a desired optical power for the purpose of receiving incident circularly polarized light and outputs light without changing the polarization of the incident light, ¶[0051].

Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toyoda et al., (JP2011221395A), of record, in view of Lu et al., (US 2018/0284464 A1), of record,  in further view of Lu et al., (US 10,877,277 B1) (referred to as Lu ‘277).

With respect to Claim 3, Toyoda et al., in view of Lu et al., teach the system of claim 1, and the individual variable-focusing module further.
Toyoda et al., in view of Lu et al., fail to teach an additional lens for further focusing the output LP light beam before the output LP light beam exits the individual variable-focusing module.
Lu ‘277 teach a varifocal liquid crystal lens in Alvarez lens (abstract) with an additional lens (a fixed optical power lens may be added, column 7, lines 53-55) for further focusing the output LP light beam before the output LP light beam exits the individual variable-focusing module (a fixed optical power lens may be added to the LC Alvarez lens to shift the total optical power range as required, column 7, lines 53-55).
Therefore it would have been obvious to one skilled in the art at the effective date of the invention to combine the teachings of Toyoda et al., in view of Lu et al., having the system with the teachings of Lu ‘277 having the additional lens for further focusing the output LP light beam before the output LP light beam exits the individual variable-focusing module for the purpose of shifting the total optical power range as required, (column 7, lines 53-55).
With respect to Claim 4, Toyoda et al., in view of Lu et al., teach the system of claim 1.
Toyoda et al., in view of Lu et al., fail to teach an additional lens for further focusing the outgoing light beam before the outgoing light beam exits the system.
Lu ‘277 teach a varifocal liquid crystal lens in Alvarez lens (abstract) with an additional lens (304, Figure 3A) for further focusing the outgoing light beam (constantly corrected for user's vision, column 5, lines 30-37) before the outgoing light beam exits the system.
Therefore it would have been obvious to one skilled in the art at the effective date of the invention to combine the teachings of Toyoda et al., in view of Lu et al., having the system with the teachings of Lu ‘277 having the additional lens for further focusing the outgoing light beam before the outgoing light beam exits the system for the purpose of constantly correcting a user's vision, column 5, lines 30-37.

Allowable Subject Matter
Claims 10-16, 19 and 20 are allowed.
Claims 2, 5-9, 17, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With respect to Claim 2, though Toyoda et al., (JP2011221395A), of record, in further view of Lu et al., (US 2018/0284464 A1), of record, teach “the system of claim 1,” Toyoda et al., view of Lu et al., fail to teach or suggest the aforementioned combination further comprising “wherein: an individual variable-focusing module for focusing an input LP light beam to form an output LP light beam comprises: a front-end quarter waveplate (QWP) for converting the input LP light beam into an incident circularly-polarized (CP) light beam; an optical assembly configured to provide an optical power for focusing the incident CP light beam to form an exit CP light beam, the optical assembly being formed with a stack of optical elements including at least one geometric phase lens (GPL), the optical assembly being electrically reconfigurable for supporting multifocal focusing; a rear-end QWP for converting the exit CP light beam to a first intermediate LP light beam; and a rear-end liquid crystal (LC) half waveplate (HWP) for transforming the first intermediate LP light beam into the output LP light beam, the rear-end LC HWP being electrically reconfigurable to either maintain or 900-rotate a polarization orientation of the first intermediate LP light beam in forming the output LP light beam; and; the electronic controller is further configured to: to configure the optical assembly to provide the desired optical power in focusing the incident CP light beam; and to configure the rear-end LC HWP such that the third and fourth LP light beams are orthogonal to each other in polarization orientation.”
With respect to claims 5-9, these claims depend on claim 2 and are allowable at least for the reasons stated supra.
With respect to claim 17, though Toyoda et al., (JP2011221395A), of record, in further view of Lu et al., (US 2018/0284464 A1), of record, teach “the system of claim 1,” Toyoda et al., view of Lu et al., fail to teach or suggest the aforementioned combination further comprising “a multifocal augmented-reality (AR) display for augmenting an external image onto a real-world scene during user viewing, the multifocal AR display comprising: a projector for generating an image-carrying light beam that carries the external image; the multifocal system of claim 1 for focusing the image-carrying light beam to form a modified image-carrying light beam and for providing multifocal focusing in focusing the image-carrying light beam; and a holographic reflector arranged to reflect the modified image-carrying light beam while allowing passage of a light beam that carries an image of the real-world scene so as to augment the external image onto the real-world scene during user viewing.”
With respect to claim 18, this claim depends on claim 17 and is allowable at least for the reasons stated supra.
The following is a statement of reasons for the indication of allowable subject matter:
With respect to Claim 10, though Toyoda et al., (JP2011221395A), of record, in further view of Lu et al., (US 2018/0284464 A1), of record, teach “A multifocal system for focusing an incoming light beam to form an outgoing light beam, the system comprising: a polarization beam splitter (PBS) arranged to split the incoming light beam into first and second linearly-polarized (LP) light beams mutually orthogonal to each other in polarization orientation; a variable-focusing module for focusing an input LP light beam to form an output LP light beam,”
Toyoda et al., view of Lu et al., fail to teach or suggest the aforementioned combination further comprising “the variable-focusing module having a first end and a second end such that the input LP light beam is allowed to enter into the variable- focusing module through one of the two ends to generate the output LP light beam leaving from another one of the two ends, a forward propagation direction being defined as a direction from the first end towards the second end, a backward propagation direction being defined as a direction from the second end towards the first end, the variable-focusing module comprising: a front-end quarter waveplate (QWP) located at the first end for converting the input LP light beam received at the first end into an incident circularly-polarized (CP) light beam, both the input LP light beam and the incident CP light beam traveling in the forward propagation direction; an optical assembly configured to provide an optical power for focusing the incident CP light beam to form an exit CP light beam, the optical assembly being formed with a stack of optical elements including at least one geometric phase lens (GPL), the optical assembly being electrically reconfigurable for supporting multifocal focusing; a rear-end QWP for converting the exit CP light beam to a first intermediate LP light beam; and a rear-end liquid crystal (LC) half waveplate (HWP) located at the second end for transforming the first intermediate LP light beam into the output LP light beam leaving from the second end, the rear-end LC HWP being electrically reconfigurable to either maintain or 900-rotate a polarization orientation of the first intermediate LP light beam in forming the output LP light beam; first and second mirrors both arranged such that: the first mirror reflects the first LP light beam emitted from the PBS to the first end, causing the first LP light beam to travel along the forward propagation direction in the variable-focusing module to thereby form a third LP light beam leaving from the second end; the second mirror reflects the third LP light beam emitted from the second end to the PBS; the second mirror reflects the second LP light beam emitted from the PBS to the second end, causing the second LP light beam to travel in the backward propagation direction in the variable-focusing module to thereby form a fourth LP light beam leaving from the first end; and the first mirror reflects the fourth LP light beam leaving from the first end to PBS; and an electronic controller configured: to configure the optical assembly to provide a desired optical power in focusing the incident CP light beam traveling in the forward propagation direction, whereby the first LP light beam is focused in the variable-focusing module with the desired optical power; and to configure the rear-end LC HWP such that the first and third LP light beams are orthogonal to each other in polarization orientation so that the second and third LP light beams are same in polarization orientation, causing the second LP light beam to be focused in the variable-focusing module with the same desired optical power in forming the fourth LP light beam with the second and fourth LP light beams being orthogonal to each other in polarization orientation, thereby allowing the variable-focusing module to be reused in simultaneously focusing the first and second LP light beams; wherein the PBS is further arranged to combine the received third and fourth LP light beams to form the outgoing light beam, whereby radiation power of the incoming light beam is fully utilized in creating the outgoing light beam while allowing the desired optical power in focusing the incoming light beam to be variable and selectable to support multifocal focusing.”
With respect to claims 11-16, 19, and 20, these claims depend on claim 10 and are allowable at least for the reasons stated supra.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Vieria et al., (US 2017/0176752A1) teach a head mounted display device with augmented reality vision. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMARA Y WASHINGTON whose telephone number is (571) 270-3887.  The examiner can normally be reached on Mon-Thur 730-530 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Tamara Y. Washington/Patent Examiner, Art Unit 2872     

/DARRYL J COLLINS/Primary Examiner, Art Unit 2872